DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	Claims 20-26, 28, 29 and 31-35 are pending upon entry of amendment filed on 8/27/20.

Applicant’s election without traverse of Group 1, claims 20-26 drawn to a method of inducing immune tolerance in the responses filed on 8/26/22 is acknowledged.  

Claims 28, 29 and 31-35 are withdrawn from further consideration by the examiner under 37CFR 1.142(b) as being drawn to a nonelected invention.

Claims 20-26 drawn to a method of inducing immune tolerance are under consideration in the instant application.

3.        Applicants’ IDS filed on 4/7/20 has been considered.  

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

6.	Claims 20-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No, 7,351,688 (IDS reference) in view of WO00/32223 (IDS reference).

The ‘688 patent teaches methods of reducing antigenicity of Factor VIII comprising forming complex between Factor VIII and OPLS and administering the complex (claim 1).  As the method indicates reducing immunogenicity of Factor VIII, it is evident that the Factor VIII acts as antigen.  Moreover, other phospholipids comprising PS:PC can be used at the ratio between 1:9 to 9:1 or 3:7 (col. 4) in the presence of CaCl2 and about 300mM of NaCl (Examples 1-4).

Further, the PS:PC ratio in liposome complex with the antigen is met in Example 7 in that the 6 week administration regimen ([0053], Fig 8B) reading on immune tolerance to protein is developed and the ratio is optimized to include 85:15 and example 16 showing 4.83umol brain PS and 11.25umol of DMPC ratio is 0.429 (4.83/11.25=0.4286 which is equivalent to 30/70 ratio of claim 13).

Moreover, claim 13 reciting lysoPS is included in this rejection as the phospholipids used in the method can either be single or diacyl chains (col. 4) which readable upon lysoPS.

As is evidenced by the specification of the instant application, the reduction of immunogenicity leads to the induction of tolerance (p. 4) and ELISA performed pre/post administration of the lipid complex to monitor the reduction of immunogenicity in terms of antibody titer (Example 3), it meets the limitations of the claimed invention of inducing tolerance.

The disclosure of the ‘688 patent differs from the claimed invention in that it does not teach the use of second administration in the absence of liposome as in step (b) of claim 20 of the instant application.

The ‘223 publication teaches that the induction of tolerance using multiple administrations of antigens (p.9) and the tolerance is confirmed by the second administrations using 0-28 days to develop the tolerance and the second compositions are formulated in saline (p. 12-16). The ‘223 publication teaches that the second formulation in isotonic saline in a dosage form that effects the therapeutic treatment (abstract, p. 3, p. 12).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teachings of the ‘223 into the methods of inducing immune tolerance taught by the ‘688 patent.

One of ordinary skill in the art would have been motivated to combine teachings of the ‘223 publication into the induction of immune tolerance method taught by the ‘688 patent to confirm development of the tolerance to effect the therapeutic treatment.  The regimen of the ‘223 publication reduces immunogenicity of the therapeutic protein because the ‘223 publication suggests the administration of repeated doses can first to induce immunogenic tolerance and second formulation effects the therapeutic efficacy (p. 4-6).

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 20-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Pat. No.7,875,289 in view of WO 00/32223. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims sets are drawn to methods of inducing immune tolerance comprising the steps of preparing lipid particles comprising an antigen and administering the lipid particles to an individual.  

The claims of the ‘289 patent differ from the claimed invention in that it does not teach the multiple administrations of antigen and formulation of the second antigen in the absence of liposome.

The ‘223 publication teaches that the induction of tolerance using multiple administrations of antigens (p.9) and the tolerance is confirmed by the second administrations using 0-28 days to develop the tolerance and the second compositions are formulated in saline (p. 12-16). The ‘223 publication teaches that the second formulation in isotonic saline in a dosage form that effects the therapeutic treatment (abstract, p. 3, p. 12).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teachings of the ‘223 into the methods of inducing immune tolerance taught by the ‘289 patent.

One of ordinary skill in the art would have been motivated to combine teachings of the ‘223 publication into the induction of immune tolerance method taught by the ‘688 patent to confirm development of the tolerance to effect the therapeutic treatment.  The regimen of the ‘223 publication reduces immunogenicity of the therapeutic protein because the ‘223 publication suggests the administration of repeated doses can first to induce immunogenic tolerance and second formulation effects the therapeutic efficacy (p. 4-6).

9.	Claims 20-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Pat. No.10,064,922.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims sets are drawn to methods of inducing immune tolerance comprising the steps of preparing lipid particles comprising an antigen and phospholipd of PC:PI in a ratio of 40:60 to 60:40 and administering the lipid particles to an individual.  

10.	Claims 20-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Pat. No.10,617,640.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims sets are drawn to methods of inducing immune tolerance comprising the steps of preparing lipid particles comprising an antigen and phospholipd of PC:PI in a ratio of 40:60 to 60:40 and administering the lipid particles to an individual.  

11.	No claims are allowable.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
October 7, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644